



COURT OF APPEAL FOR ONTARIO

CITATION: Trupei v. Toronto (City), 2014 ONCA
    46

DATE: 20140120

DOCKET: C57180

Rouleau, Tulloch and Strathy JJ.A.

BETWEEN

Michael Melchior Trupei

Plaintiff/Appellant

and

The City of Toronto Inc. and 51 Police Division

Appellants/Defendants

Michael M. Trupei, in person

Matthey Cornett, for Toronto Services Board

Heard: January 17, 2014

On appeal from the judgment of Justice T. McEwens of the
    of the Superior Court of Justice, dated May 16, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the dismissal of his claim for negligent
    investigation of a theft and misfeasance in public office. He maintains that he
    entered into a contract with the police and that the police breached it. We
    would not give effect to this submission. The motion judge committed no error
    in dismissing the claim.

[2]

There is no basis for the appellants claim that a contract was entered
    into or that a special relationship was created with the police. The motion
    judge correctly applied the law and we see no basis to interfere. Costs to the
    respondent fixed at $2,500 all inclusive.


